
	

113 HR 2421 IH: Renewable Chemicals Parity Act of 2013
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2421
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Peters of
			 California introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To provide biorefinery assistance eligibility to
		  renewable chemicals projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Chemicals Parity Act of
			 2013.
		2.Inclusion of
			 renewable chemical projects in biorefinery assistance
			(a)DefinitionsSection 9001 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101) is amended—
				(1)in paragraph
			 (6)—
					(A)in subparagraph
			 (C), by striking ; or and inserting a semicolon;
					(B)in subparagraph
			 (D), by striking the period and inserting ; or; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(E)renewable
				chemicals.
							;
					(2)in paragraph (7)(A), by striking
			 biofuels and biobased products and inserting biofuels,
			 biobased products, or renewable chemicals;
				(3)in paragraph (11), by inserting
			 (including a renewable chemical) after material or
			 compound;
				(4)by redesignating
			 paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and
				(5)by inserting after
			 paragraph (12) the following new paragraph:
					
						(14)Renewable
				chemicalThe term
				renewable chemical means a monomer, polymer, plastic, formulated
				product, or chemical substance produced from renewable biomass.
						.
				(b)Biorefinery
			 assistance
				(1)Renewable
			 chemicalsSection 9003 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is
			 amended—
					(A)in subsection (a)
			 in the matter preceding paragraph (1), by striking advanced
			 biofuels and inserting advanced biofuels, renewable chemicals,
			 or biobased products;
					(B)in subsection
			 (b)(2)—
						(i)in
			 subparagraph (A), by striking advanced biofuel and inserting
			 advanced biofuel, a renewable chemical, or a biobased product;
			 and
						(ii)in
			 subparagraph (B), by striking advanced biofuel and inserting
			 advanced biofuel, a renewable chemical, or a biobased
			 product;
						(C)in subsection (c)(1), by striking
			 advanced biofuels and inserting advanced biofuels,
			 renewable chemicals, or biobased products;
					(D)in subsection
			 (d)(2)(C)—
						(i)in
			 clause (i), by striking advanced biofuel and inserting
			 advanced biofuel, a renewable chemical, or a biobased product;
			 and
						(ii)in clause (iii), by striking
			 advanced biofuels and inserting advanced biofuels,
			 renewable chemicals, or biobased products; and
						(E)in subsection
			 (e)(1)(C)—
						(i)in
			 clause (i), by striking advanced biofuel and inserting
			 advanced biofuel or renewable chemical; and
						(ii)in clause (iii), striking advanced
			 biofuels and inserting advanced biofuels, renewable chemicals,
			 or biobased products.
						(2)FundingSubsection
			 (h) of such section is amended—
					(A)in paragraph (1),
			 by striking to remain available until expended and all that
			 follows and inserting to remain available until expended, $75,000,000
			 for each of fiscal years 2014 through 2018.; and
					(B)in paragraph (2),
			 by striking 2013 and inserting 2018.
					
